Mb. Presiding Justice Shepard delivered the opihioh of the Court. The questions involved upon this appeal are so largely matters of fact, that we greatly doubt if we would be at liberty to overturn the judgment of the Circuit Court entered upon the findings and verdict of a jury, if there were no other reason for not doing so. The special findings involving all the controverted questions of fact were submitted to the jury, and each one ivas found against" the defendant, ivho is the appellant here, bio instructions were offered by the appellees and none refused that were offered by the appellant. The argument of appellant, in this court, is directed almost entirely to demonstrating that there is error in the findings of the jury, and that they are contrary to the instructions given in his own behalf. We shall be constrained not to follow appellant’s argument through the conflict of evidence. It is enough that we do not do so because it is shown by the bill of exceptions that the defendant below offered in evidence more than one hundred exhibits in writing, and the plaintiff offered several more like exhibits, and not one out of the entire number on both sides, are with the bill of exceptions, or in any way certified to us by the trial court. A large bundle of what may be exhibits offered on the trial, has been filed in this court, but they are not entitled in any cause and are not certified by the judge below, and we are not at liberty to regard them. Hennessy v. Metzger, 50 Ill. App. 533. The judgment of the Circuit Court will be affirmed.